3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 08/15/2022. Claim 1 has been amended. Claims 1-16 are now pending in this Application.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jai et al (U.S. Pub No. 2013/0091255 A1), and in view of Massarani (U.S. Patent No. 6,393,484).

As per claim 1, Jai discloses a storage server management system, comprising: 
a management database configured to store rack data and storage server data; multiple storage servers corresponding to multiple MAC (Media Access Control) addresses, respectively (Par [0021] storage server and MAC address, racks);
multiple racks configured to dispose the multiple storage servers (Par [0017] dispose server).
a DHCP (Dynamic Host Configuration Protocol) server configured to establish a local area network for managing the storage server management system, and dynamically configure IP (Internet protocol) addresses to the multiple storage servers logged in to the local area network (Par [0023-0025] DHCP server and IP); 
a first switch connected to the DHCP server and the management database (Par [0008]); 
multiple second switches connected to the first switch; and a management console connected to the DHCP server and the management database, connected to the management database and the multiple second switches through the first switch (Par [0017-0019 and figure 2); 
wherein when IP address and MAC addresses of the multiple second switches logged in the local area network are not obtained, the management console queries the IP dress and the MAC addresses of the multiple second switches to query the rack data from the multiple second switches accordingly (Par [0023-0025]). 
Jai does not explicitly disclose wherein when IP address and MAC address of multiple second switches logged in the local area network are not obtained.
However, Massarani discloses wherein when IP address and MAC address of multiple second switches logged in the local area network are not obtained (Col 3 lines 19-67 through col 4 lines 1-8 and col 5 lines 55-67. Valid and invalid IP).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Massarani into the teachings of Jai in order to prevent unauthorized users from obtaining network service (Col 3 lines 16-17).
As per claim 2, Jai discloses the management system of claim 1, wherein the rack data comprises rack identifications of the multiple storage server and coordinates of the multiple storage server, and the storage server data comprises the MAC addresses, model names and rail IDs of the multiple storage server (Par [0016, 0021-0022]).As per claim 3, Jai discloses the management system of claim 1, wherein the first switch and the multiple second switches are general network switches (Fig 2). As per claim 4, Jai discloses the management system of claim 3, wherein the management console is configured to execute a process to generate the rack location map, the process comprises: discovering the multiple storage servers logged in the local area network; determining whether the IP addresses and the MAC addresses of the multiple storage servers are obtained to obtain the rack data and the storage server data; generating the rack location map according to the rack data and the storage server data (Par [0023-0025]). 
As per claim 5, Jai discloses the management system of claim 4, wherein determining whether the IP addresses and the MAC addresses of the multiple storage servers are obtained to obtain the rack data and the storage server data comprises obtaining the rack data and the storage server data from the DHCP server; and when the IP addresses and the MAC address of the multiple storage servers are obtained, querying the rack data and the storage server data from the management database according to the IP addresses and the MAC addresses of the multiple storage servers (Par [0023-0027, 0030]).
Jai does not explicitly disclose when the IP address and the MAC address of the multiple storage servers are not obtained.
However, Massarani discloses when the IP address and the MAC address of the multiple storage servers are not obtained (Col 3 lines 19-67 through col 4 lines 1-8 and col 5 lines 55-67. Valid and invalid IP).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Massarani into the teachings of Jai in order to prevent unauthorized users from obtaining network service (Col 3 lines 16-17).
As per claim 7, Jai discloses the management system of claim 6, wherein the management console is configured to execute a process to generate the rack location map, the process comprises: discovering the multiple second switches logged in the local area network; determining whether the IP addresses and the MAC addresses of the multiple second switches are obtained to obtain the rack data; querying the IP addresses and the MAC addresses of the multiple storage servers connected to ports of the multiple second switches from the multiple second switches according to the rack data; establishing the server data according to the IP addresses and the MAC addresses of the multiple storage servers and generating the rack location map according to the rack data and the server data (par [0023-0025]).
As per claim 8, Jai discloses the management system of claim 7, wherein determining whether the IP addresses and the MAC addresses of the multiple storage servers are obtained to obtain the rack data and the storage server data comprises: obtaining the rack data and the storage server data from the DHCP server; and when the IP addresses and the MAC address of the multiple storage servers are obtained, querying the rack data and the storage server data from the management database according to the IP addresses and the MAC addresses of the multiple storage server; generating the rack location map according to the rack data and the storage server data (Par [0023-0025]). 
Jai does not explicitly disclose when the IP address and the MAC address of the multiple storage servers are not obtained.
However, Massarani discloses when the IP address and the MAC address of the multiple storage servers are not obtained (Col 3 lines 19-67 through col 4 lines 1-8 and col 5 lines 55-67. Valid and invalid IP).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Massarani into the teachings of Jai in order to prevent unauthorized users from obtaining network service (Col 3 lines 16-17).

As per claim 10, Couvee discloses the management system of claim 9, wherein determining whether the IP addresses and the MAC addresses of the multiple storage servers are obtained to obtain the rack data and the storage server data comprises: obtaining the rack data and the storage server data from the DHCP server; and when the IP addresses and the MAC address of the multiple storage servers are obtained, querying the rack data and the storage server data from the management database according to the IP addresses and the MAC addresses of the multiple storage servers (par [0016, 0023-0025]).
Jai does not explicitly disclose when the IP address and the MAC address of the multiple storage servers are not obtained.
However, Massarani discloses when the IP address and the MAC address of the multiple storage servers are not obtained (Col 3 lines 19-67 through col 4 lines 1-8 and col 5 lines 55-67. Valid and invalid IP).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Massarani into the teachings of Jai in order to prevent unauthorized users from obtaining network service (Col 3 lines 16-17).
As per claim 13, Jai discloses the management system of claim 1, wherein the multiple racks comprises a first rack and a second rack, the multiple second switch comprises a third switch and a fourth switch, the multiple storage server comprises multiple first storage servers and multiple second storage servers, wherein the first rack is disposed with the third switch and the multiple first storage servers, and the second rack is disposed with the fourth switch and the multiple second storage servers (Par [0008]). As per claim 14, Jai discloses the management system of claim 13, wherein the third switch comprises multiple ports, the multiple first storage servers are respectively connected to the multiple ports, the first rack comprises multiple containing spaces, the multiple containing spaces are respectively corresponding to multiple rail IDs, and the multiple first storage servers are respectively disposed in the multiple containing spaces (Part [0023-0025]).
As per claim 16, Jai discloses the management system of claim 1, wherein the management database is configured to store the rack location map (Par [0023-0025]).



Claims 6, 11-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jai, Massarani, and further in view of Li et al (U.S. Pub No. 2018/0364795 A1).

As per claim 6, Jai, and Massarani disclose the management system of claim 1, wherein the first switch is a network switch, the multiple second switches are Internet switches, and the multiple racks and the multiple second switches devices (Par 0023]). 
Jai and Massarani do not disclose Internet of Things (IoT). 
However, Li discloses and the multiple racks and the multiple second switches are respectively disposed with Internet of Things (IoT) devices (Par 0041]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Li into the teachings of Jai as modified by Massarani in order to fine-grained power control management in a computer (Par [0001]).
As per claim 11, Li disclose the management system of claim 9, wherein the first rack and the second rack are respectively disposed with IoT devices configured to detect the distance between the first rack and the second rack (Par [0041]).
As per claim 12, Li disclose the management system of claim 9, wherein an IoT device corresponding to the second switch disposed in the first rack and an IoT device corresponding to the second switch disposed in the second rack are configured to detect the distance between the first rack and the second rack (Par [0041]). 


6.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jai and Massarani, and further in view of LaForest (U.S. Pub No. 2009/0070697 A1).
As per claim 15, Jai discloses the management system of claim 1, the management console reads the store rack data and the storage server data corresponding to the at least one of the multiple storage servers from the management database according to an IP address and a MAC address of the at least one of the multiple storage servers (Par [0008, 0023-0025]). 
Jai and Massarani do not explicitly disclose wherein the management console is configured to periodically detect and collect operating status of the multiple storage servers, when the operating status indicates that there is at least one of the multiple storage servers is malfunction.
LaForest discloses wherein the management console is configured to periodically detect and collect operating status of the multiple storage servers, when the operating status indicates that there is at least one of the multiple storage servers is malfunction (Par [0019]). 
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in LaForest into the teachings of Jai as modified by Massarani in order to provide a location of the data (Par [0002]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 9, 2022



/THU N NGUYEN/Examiner, Art Unit 2154